994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Benjamin R. PHILLIPS, Appellant,v.A. L. LOCKHART, Director, Arkansas Department of Correction, Appellee.
No. 92-3402.
United States Court of Appeals,Eighth Circuit.
Submitted:  May 10, 1993.Filed:  May 13, 1993.

Before McMILLIAN, WOLLMAN, and LOKEN, Circuit Judges.
PER CURIAM.


1
Benjamin R. Phillips, an Arkansas inmate, appeals the district court's1 order dismissing his 28 U.S.C. § 2254 habeas petition.  Phillips claimed Arkansas authorities violated his rights under the Interstate Agreement on Detainers Act (IAD), Ark.  Code Ann. §§ 16-95-101 to 16-95-107 (Michie 1987), when they returned him to federal custody without finally adjudicating his state criminal case and failed to bring him to trial within 120 days of taking him into state custody.


2
Phillips has not shown actual prejudice or exceptional circumstances to warrant habeas corpus relief.   See Davis v. United States, 417 U.S. 333, 346 (1974);   Holloway v. United States, 960 F.2d 1348, 1353 (8th Cir. 1992).  He has not shown how the IAD violations interfered with the fact-finding process at his trial, adversely affected his litigation opportunities, or otherwise caused him actual prejudice.   See Bush v. Muncy, 659 F.2d 402, 407-08 (4th Cir. 1981), cert. denied, 455 U.S. 910 (1982);  Huff v. United States, 599 F.2d 860, 863 (8th Cir.), cert. denied, 444 U.S. 952 (1979).  Phillips was not constitutionally entitled to confinement in a less secure prison.   See Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976).


3
Accordingly, we affirm.



1
 The HONORABLE GARNETT THOMAS EISELE, Senior United States District Judge for the Eastern District of Arkansas, adopting the report and recommendations of the HONORABLE JOHN F. FORSTER, JR., United States Magistrate Judge for the Eastern District of Arkansas